DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended the Specification, amended claims 1, 4, 6-8, 22, 28, and added new claims 31 and 32. 
In view of the claim amendments made, the claim objections previously presented of claims 1 and 7 are withdrawn. 
In view of the claim amendments made, the 112(b) rejection previously presented of claims 1, 7, 22, and 28 and their dependents are withdrawn. 

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 is labelled for two claims. It is unclear if the claims are mislabeled. For examination purposes, Examiner will interpret the last claim to be claim 32.
  Appropriate correction is required.

Response to Arguments
Arguments are drawn to the newly amended limitation of claim 1. The revised rejection in view of DeSimone presented below addresses the limitation of the liquid precursor material layer having a thickness of 1 nm to 1 mm. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 6-11, 22-23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of DeSimone (US 10,589,512).  
Regarding claim 1, Ding teaches a method of forming an article of manufacture (Abstract, Figure 1) comprising:
providing a liquid precursor material layer (Figure 1, item 102) disposed on a non-curable, fluid support material layer or a non-curable, liquid support material layer (Figure 1, item 104); 

wherein the precursor material layer and non-curable fluid support material layer or non-curable liquid support material are discrete layers (Figure 3 and [0028], [0032]); 
and a liquid-fluid or liquid-liquid interface is formed between the precursor layer and the non-curable fluid support material layer or the non-curable liquid support material (Figure 2, interface is located at P1, [0029]); 
applying energy to the precursor material layer such that a product material is formed at the liquid-fluid interface or the liquid-liquid interface, wherein the product material is continuous or discontinuous and is capable of being separated from the remaining precursor material in the precursor material layer [0030], [0033]. 
	
Ding does not teach the liquid precursor material layer having a thickness of 1 nm to 1 mm. 

In the same field of endeavor pertaining to vat polymerization, DeSimone teaches a build stage is configurable of at least 0.1 microns per second (Col 20, Ln 11-15) and the product can have a height from 10 nanometers or 100 nanometers up to 10 or 100 microns (DeSimone, Col 44, Ln 42-49). DeSimone teaches maximum size and width 50 depends on the architecture of the particular device and the resolution of the light source and can be adjusted depending upon the particular goal of the embodiment or article being fabricated (Col 44, Ln 49-53).

Both Ding and DeSimone discuss providing a layer of precursor material for curing and producing a product layer utilizing a stereolithography apparatus. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed layer thickness of Ding with the 10 nm to 100 micron layer thickness taught by DeSimone, a functionally equivalent layer thickness. 



Regarding claim 6, Ding in view of DeSimone teaches the method as applied to claim 1, wherein the product material is a patterned layer (Ding, [0029]), and wherein the patterned layer is translated relative to a surface of the liquid precursor material (Ding, Figure 2 and [0043]). 

Regarding claim 7, Ding in view of DeSimone teaches the method as applied to claim 1, further comprising: forming a second precursor material layer of the same precursor material of the precursor material layer (Ding, [0035], [0043]);
applying a second energy to the second precursor material layer such that a second product material is formed (Ding, [0030]), wherein the second product material is continuous or discontinuous and is capable of being separated from the remaining precursor material in the precursor material layer and is disposed on the first product material layer (Ding, [0035]-[0036]). 

Regarding claim 8, Ding in view of DeSimone teaches the method as applied to claim 7, wherein the second product material is a second patterned layer (Ding, [0029]), the method further comprising removing the second patterned layer from the remaining precursor material in the second precursor material that is unaffected by the energy (Ding, [0033], [0043]). 

Regarding claim 9, Ding in view of DeSimone teaches the method as applied to claim 1, comprising  repeating the forming and the applying steps until the entire printed structure is completed layer by layer (Ding, [0009], [0035]). 


While Ding does explicitly teach that the forming and the applying steps are repeated 1 to 100, 1 to 1000, 1 to 10,000, or 1 to 100,000 times, a mere replication of performing the forming and applying steps of Ding in order to produce the three-dimensional object of Ding would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention. 

Regarding claim 11, Ding in view of DeSimone teaches the method as applied to claim 9, further teaching that the forming and the applying steps are repeated continuously (Ding, [0035], [0043]). 

Regarding claim 22, Ding in view of DeSimone teaches the method as applied to claim 1, wherein the applying energy comprises illuminating the liquid precursor material in a chamber through a window with a light source to form at least part of the article on a build stage (Ding, Figure 1 and 2, [0029]-[0030]). 

Regarding claim 23, Ding in view of DeSimone teaches the method as applied 22, wherein the illuminating comprises digital light processing or stereolithography (Ding, [0029]). 

Regarding claim 26, Ding in view of DeSimone teaches the process as applied to claim 28, wherein the material injection system is configured to adjust a height of the liquid precursor material in the chamber (Ding, [0035]-[0036]). 

Ding in view of DeSimone does not explicitly teach the material injection system is configured to adjust a height of the liquid precursor material in the chamber with a resolution of 5 nm or less. 


	Both Ding and DeSimone discuss providing a layer of precursor material for curing and producing a product layer utilizing a stereolithography apparatus. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed product layer height of Ding with the product layer height of DeSimone, a functionally equivalent thickness of uncured precursor layer. While Ding in view of DeSimone does not explicitly teach the material injection system is configured to adjust a height of liquid in a resolution of 5 nm or less, one of ordinary skill would recognize that the material injection system configured to adjust a height of liquid in the chamber with a resolution of 10 nanometers would be capable of adjusting the height of liquid to 5 nm.
Regarding claim 27, Ding in view of DeSimone teaches the method as applied to claim 22, wherein the build stage is configured to translate in toward or away from the window (Ding, Figure 1 and 2 and [0031]). 

Regarding claim 28, Ding in view of DeSimone teaches the method as applied to claim 22, further comprising:
translating the build stage with respect to the window (Ding, Figure 2) and adding more of the liquid precursor material to the chamber with a material injection system (Ding, [0036]); and
forming the article (Ding, [0035]-[0036]). 

Regarding claim 29, Ding in view of DeSimone teaches the method as applied to claim 1, wherein the non-curable liquid support material is saline water (Ding, [0028]) (i.e., a polar solvent).

Regarding claim 31, Ding in view of DeSimone teaches the method as applied to claim 1, wherein the liquid precursor material layer has a thickness of 1 nm to 1 micron (DeSimone, Col 44, Ln 42-49). 

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of DeSimone (US 10,589,512), as applied to claim 1, with Aldrich (“Laser Fundamentals”) applied as evidence only. 
Regarding claim 3, Ding teaches in view of DeSimone the process as applied to claim 1, wherein the energy is a light source including a laser device (Ding, Figure 2, item 130 and [0030]).

While Ding does not explicitly teach the energy is infrared light, visible light, ultraviolet light, or x-ray light, one of ordinary skill in the art would have recognized a laser beam would provide infrared light, visible light, ultraviolet light, as evidenced by Aldrich. Aldrich discloses the primary wavelengths of laser radiation for current military and commercial applications include the ultraviolet, visible, and infrared regions of the spectrum (Page 1). 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of DeSimone (US 10,589,512), as applied to claim 1, in further view of Doyle (PG-PUB 2015/0234270). 
	Regarding claim 2, Ding teaches the process as applied to claim 1.

	Ding in view of DeSimone  does not teach the liquid precursor layer comprises a molecular level, self-assembled material. 

In the same field of endeavor pertaining to a lithography-polymerization process (Doyle, [0134] and Ding, [0008]), Doyle teaches a liquid precursor layer comprising a molecular level, self-assembled material ([0085], [0088], [0099]) that are polymerized by visible light, UV light, IR light [0032]. 

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the precursor material of Ding with the precursor material of Doyle, a functionally equivalent photosensitive material used in a lithography process. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678)  in view of DeSimone  (US 10,589,512) and Doyle (PG-PUB 2015/0234270), as applied to claim 2, in further view of Velichko (“Electric Field Controlled Self-Assembly of Hierarchically Ordered Membranes.” Advanced functional materials vol. 22,2 (2012): 369-377. doi:10.1002/adfm.201101538). 
Regarding claim 5, Ding in view of DeSimone and Doyle teaches the process as applied to claim 2, wherein while thermal energy alone is insufficient to enable these microstructures to explore their energy landscape, external energy aids the microstructures to find their energy minima and self-assemble (Doyle, [0132]). 

	Ding in view of DeSimone and Doyle does not explicitly teach applying an electrostatic potential across the liquid-fluid or liquid-liquid interface. 

	Velichko teaches applying external forces to assist in self-assembly of molecules, such as applying electric fields during the dynamic self-assembly of a negative charged polyelectrolyte and a positive charged peptide amphiphile in water leading to the formation of an ordered membrane (Abstract and Page 2). 

	Both Doyle and Velichko are directed towards applying energy to self-assembly molecules to orient themselves in a more orderly manner, thereby minimizing their surface energy. It would have been to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the external force applied by Ding in view of Doyle with the electrostatic potential of Velichko, a functionally equivalent external force to assist in the self-assembly across the interface as taught by Doyle. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of DeSimone  (US 10,589,512), as applied to claim 1, in further view of DeSimone (PG-PUB 2018/0064920).
Regarding claim 12, Ding and DeSimone  teaches the process as applied to claim 1, wherein the forming and the applying steps are repeated in a continuous mode (Ding, [0036]).

Ding in view of DeSimone  does not explicitly teach the forming and applying steps are repeated in a batch mode. 

In the same field of endeavor pertaining to vat polymerization, DeSimone teaches a process of producing a multi-component product (Figure 9 and 10) performed by fabricating a portion of the product with a first resin composition, moving a build elevator above a build platform, removing the liquid resin pool, and replacing it with a new pool of resin composition (Figure 11 and [0156]). DeSimone discusses utilizing a multi-component microneedle patch allows for engineering the product to the match the desired design properties, including drug solubility, therapeutic efficacy, mechanical properties, and chemical properties [0158]-[0160]. 
One of ordinary skill in the art would have recognized that the technique of batch polymerization by repeating steps of forming and applying with different resin composition allows for printing articles with varying properties as desired, as taught by DeSimone. It would have been obvious to one of ordinary skill in the art to apply the technique of Desimone to the process of Ding for the benefit of producing multi-component articles with various properties as desired. 

Claim 24, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of DeSimone (US 10,589,512), as applied to claim 28, in further view of Koole (PG-PUB 2017/0306221). 
Regarding claim 24 and 25, Ding in view of  DeSimone  teaches the method as applied to claim 28. Ding teaches “oxygen inhibition phenomenon” is a viscous 

	Ding in view of DeSimone  does not explicitly teach contacting a surface of the liquid precursor material in the chamber with an inert gas and the one or more product layers is protected by a blanket gas chosen from nitrogen and argon. 

In the same field of endeavor of stereolithography and digital light processing [0134], [0193], Koole teaches a process of producing a particle material by curing a photosensitive precursor in a low-oxygen environment, like a glove box, utilizing an inert gas such as argon or nitrogen [0077].

One of ordinary skill in the art would have recognized the need to limit the precursor material layer and product layer from contacting the air in order to avoid detriment to the subsequent curing of the next layer, as taught by Ding. One of ordinary skill in the art would have recognized that the technique of providing a low-oxygen environment by utilizing an inert gas is a common technique used when curing polymers in stereolithography and digital light processing, as taught by Koole. It would have been obvious to one of ordinary skill in the art to use the common technique of Koole for the purpose of limiting oxygen contact and potential oxygen inhibition phenomena, as desired by Ding. 


Regarding claim 32, Ding in view of DeSimone  teaches the process as applied to claim 1.

Koole teaches an additive manufacturing process utilizing stereolithography or digital light processing [0134]-[0135] incorporating nanoparticles in the liquid precursor material for producing functional materials [0135]-[0136] and [0193]. 
Both Ding and Koole teach a process of additive manufacturing process utilizing stereolithography or digital light processing. It would have been obvious to one of ordinary skill in the art to substitute the composition of liquid precursor material of Ding with the composition of liquid precursor material of Koole, a functionally equivalent precursor material composition. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of DeSimone  (US 10,589,512), as applied to claim 28, in further view of Sundararajan (“Supercritical CO2 Processing for Submicron Imaging of Fluoropolymers” Chem. Mater. 2000, 12, 41-48). 
Regarding claim 30, Ding in view of DeSimone  teaches the process as applied to claim 1, wherein the non-curable, fluid support material layer is saline water (Ding,  [0028]). Ding teaches the specific density of the precursor material is lower than a specific density of the non-curable material (Ding, Figure 1 and [0009]) and the two layers are immiscible (Ding, [0028]). 
	Ding does not explicitly teach the non-curable, fluid support material layer is a supercritical fluid.  
Sundararajan teaches supercritical fluid CO2 is  an “environmentally responsible” solvent for solvent intensive processes in lithography such as the spin coating and development steps, wherein a polymer soluble in liquid CO2 could be coated directly using liquid CO2, exposed, and then developed using supercritical/liquid CO2 (Page 42). Sundararajan teaches utilizing with success a photoresist film comprising supercritical carbon dioxide (page 48), wherein block copolymers and supercritical CO2 development and shows that it may be possible to gain performance superior to that of aqueous-based systems with proper optimization (Page 48). 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742